Citation Nr: 1627430	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805, as a child of a Vietnam Veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty in the Republic of Vietnam from April 1969 to April 1970.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  The appellant filed a notice of disagreement dated in December 2012 and the RO issued a statement of the case dated in July 2013.  The appellant filed a substantive appeal in September 2013.

In his substantive appeal, the appellant requested to testify at a hearing before a Veterans Law Judge in Washington, D.C.  The hearing was scheduled for June 2016.  However, the appellant did not report for the hearing.  As such, the Board finds that his request has been withdrawn.  38 C.F.R. § 20.702(d) (2015).

FINDINGS OF FACT

1. The Veteran served in Vietnam; the appellant is his biological son and was conceived following the Veteran's service in Vietnam. 

2. The preponderance of the evidence is against finding that the appellant has any form and/or manifestation of spina bifida except spina bifida occulta.

CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.814 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2011 letter, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The appellant was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist. The claims folder contains identified medical records, to include records and other evidence submitted by the appellant.  A VA medical opinion was also obtained in July 2013 that adequately answers the questions posed and further clarification is not required. 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015). 

Analysis

For children of a Vietnam veteran, Congress has authorized VA to pay a monthly allowance, based upon the level of disability, to or for a child who had been determined to be suffering from spina bifida.  38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814 (a). 

The term "spina bifida," is defined by 38 U.S.C.A. § 1802 as "all forms and manifestations of spina bifida except spina bifida occulta."  The relevant regulation likewise defines "spina bifida " as "any form and manifestation of spina bifida except spina bifida occulta."  See 38 C.F.R. § 3.814(c)(4). 

VA General Counsel Opinion 5-99 (May 3, 1999) held that for purposes of chapter 18, the term "spina bifida " refers to a defective closure of the bony encasement of the spinal cord, but does not include other neural tube defects such as encephalocele and anencephaly. 

In Jones v. Principi, 16 Vet. App. 219. 225-26 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that the plain language of 38 U.S.C.A. § 1802 does not limit the definition to "spina bifida" per se but includes other "forms and manifestations of spina bifida except for spina bifida occulta." 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Evidence of record shows the Veteran served in Vietnam.  A birth certificate with the name of the appellant that shows that the Veteran is his father and that the appellant was born in November 1974, after his father served in Vietnam.

As the appellant is the Veteran's biological son and was conceived following the Veteran's Vietnam service, the dispositive question in this appeal is whether the appellant has any form and/or manifestation of spina except spina bifida occulta.

Treatment records from the University of Maryland Medical Center revealed that the appellant had an x-ray performed in 1999 and was found to have congenital spina bifida of the posterior process of L5.  The appellant was involved in a motor vehicle accident and a physical examination after the accident noted no decreased sensation or strength.  The appellant had normal reflexes and no evidence of neurological deficit.  Upon x-ray examination, an incidental finding was made of congenital spina bifida at the posterior process of L5. 

Because the evidence did not indicate whether the noted spina bifida was spina bifida occulta, the appellant was afforded a VA examination in July 2013.  A VA physician examined the appellant and reviewed the claims file.  It was the physician's opinion that the incidental x-ray findings represented spina bifida occulta, not a qualifying form of spina bifida. The physician explained that there was no evidence of any spinal cord problems and no defects noted in the skin of the back which would be found in the case of spina bifida where elements of the spinal column protrude a through and through defect in the spinal column into the back.  The neurologic exam was normal and there was no history of neurologic problems which would be expected if there was involvement of the spinal cord.  Additionally, there were no records of any treatment as child and no records of any other treatment.  As the physician explained the reasons for his conclusions based on his examination findings and an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no contrary medical opinion in the evidence of record.  Thus, the medical evidence reflects that the appellant has spina bifida occulta, which is specifically excluded by the statute and regulation from the definition of spina bifida for which VA will pay a monetary allowance ("except spina bifida occulta").  

The Board must also consider the lay evidence.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the appellant's statements as to whether his spina bifida falls within the definition of the disease for which a monetary allowance is payable under the relevant law and regulation is relate to an internal medical process that extends beyond an immediately observable cause-and-effect relationship and is the type of medical question that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements on this question are therefore not competent.  To the extent that the Veteran is competent to opine on this question, the Board finds that the specific, reasoned opinion of the physician who conducted the July 2013 VA examination to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to a monetary allowance under 38 U.S.C.A. § 1805, as a child of a Vietnam Veteran born with spina bifida.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 



ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran born with spina bifida is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


